Exhibit 10.2

 

SEPARATION AND TRANSITION AGREEMENT

 

Ms. Blima Tuller

c/o MRV Communications, Inc.

20415 Nordhoff Street

Chatsworth, California  91311

 

 

This SEPARATION AND TRANSITION AGREEMENT (this “Agreement”) is entered into as
of the 23rd day of January, 2012, by and between MRV Communications, Inc., a
Delaware corporation (“MRV” or the “Company”) and Blima Tuller (the
“Executive”).

 

WHEREAS, MRV and the Executive are parties to an Executive Severance Agreement
dated as of May 25, 2010, (the “Severance Agreement”);

 

WHEREAS, the Executive and MRV intend for this Agreement to supersede and
replace the Severance Agreement; and

 

WHEREAS, the Executive and MRV intend the terms and conditions of this Agreement
to govern all issues related to the Executive’s employment and separation from
MRV.

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
in this Agreement, the Executive and MRV agree as follows:

 

1.         Termination of Employment.  The Executive hereby confirms that
(a) effective as of the later of March 30, 2012 or the filing of the Company’s
Annual Report on Form 10-K for the year ended December 31, 2011 (“2011
Form 10-K”) with the Securities and Exchange Commission (the “SEC”) (the
“Termination Date”), her employment with MRV will terminate and she will resign
from her position as Vice President, Finance of MRV and (b) she will not be
eligible to accrue any benefits or compensation after the Termination Date,
other than as specifically provided herein.  In addition, effective as of the
Termination Date, the Executive hereby confirms her resignation from all other
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, MRV or its subsidiaries or affiliates
(collectively, “Affiliates”) or any benefit plans of MRV or any Affiliate.  On
and after the Termination Date, the Executive acknowledges and agrees that she
will not represent herself as being an employee, officer, director, trustee,
member, partner, agent or representative of MRV or any Affiliate for any purpose
and will not make any public statements on behalf of MRV or any Affiliate.

 

2.         Severance Benefits.  Subject to (i) completion of filing the 2011
Form 10-K with the SEC, (ii) supporting the transition of her duties to other
parties as reasonably directed by the Board of Directors, and (iii) other terms
and conditions set forth in this Agreement, including the Executive’s executing
(and not revoking) this Agreement and a general release and waiver of claims in
form and substance reasonably satisfactory to the Company, of all claims against
the Company and its affiliates, including without limitation claims relating to
the Executive’s employment by the Company and termination of employment
(“General Release”), the Executive acknowledges and agrees that she will not be
eligible for any compensation or benefits after the Termination Date except for
the following:

 

a.         Lump Sum Severance Payment.  Within 60 days of the Termination Date,
MRV shall make a lump sum payment to the Executive in the amount of $308,800.00,
provided that the Executive has not revoked the execution of this Agreement and
the General Release.

 

--------------------------------------------------------------------------------


 

2

 

 

b.         Benefits.  Subject to the Executive’s timely election of continuation
coverage under the Consolidated Budget Omnibus Reconciliation Act of 1985, as
amended (“COBRA”) and remaining eligible for COBRA coverage, continued
participation in the life, medical, dental, vision, AD&D and long-term
disability programs provided to the Executive prior to the Termination Date for
a period of up to 12 months following the Termination Date as if the Executive
had continued in employment with MRV during such period (including the
Executive’s obligation to pay the employee portion of any contribution or
premium but excluding an employee’s ability to pay premiums with pre-tax
dollars).  Notwithstanding the foregoing, MRV’s obligations under this
Section 2.b shall terminate if the Executive fails to pay any required
contribution or premium or if the Executive becomes eligible for health benefits
of a subsequent employer (whether or not the Executive accepts such benefits),
except that MRV’s obligation to continue to make available continuation coverage
under COBRA at the full COBRA rates shall be determined in accordance with
COBRA.  The Executive will notify MRV of her eligibility for life, medical,
dental, vision, AD&D and long-term disability programs from a subsequent
employer within 30 days of such eligibility. If for any reason the Company is
unable to continue the benefits, as required by this Section 2.b, the Company
shall pay to the Executive a lump sum cash payment equal to the Company’s share
of the premiums associated with the benefits which the Company is unable to
provide, payable within 60 days after the Termination Date.  The Company shall
also pay to the Executive all accrued compensation and benefits to which the
Executive has a vested right at the time of her Termination Date in accordance
with applicable law and the terms of the plans, documents or agreements
governing those benefits, including vacation and personal time, and unreimbursed
expenses.

 

c.         Treatment of Equity. With respect to all outstanding options to
acquire shares of the Company’s common stock held by the Executive, the
Executive agrees that, notwithstanding anything to the contrary in the award
agreements for those options, any stock or equity incentive plan pursuant to
which such options were granted or otherwise, that the Executive shall not be
entitled to be paid and shall not be paid any adjustment as a result of any
future dividends or other similar events which affect the shares of the
Company’s common stock after the Termination Date, except for the $40,331
payment (the “Dividend Payment”) that the Executive otherwise would have
received related to her stock options had she continued her employment with the
Company through November 10, 2012.  The Dividend Payment will be accelerated and
fully vested upon the Termination Date, and shall be payable within 60 days of
the Termination Date.

 

d.         2011 Incentive Compensation Plan Bonus.  The Executive shall receive
150% of her 2011 target bonus of 40% of her salary as of December 31, 2011
pursuant to the Incentive Compensation Plan, as previously approved by the
Board, payable on March 15, 2012.

 

--------------------------------------------------------------------------------


 

3

 

 

3.         Full Satisfaction.  The Executive hereby acknowledges and agrees
that, except for the amounts and benefits described in Section 2 above or as
otherwise provided in this Agreement, she will not be entitled to any other
compensation or benefits from the Company or its affiliates in connection with
her employment, or termination of employment, with the Company, including,
without limitation, any other salary, incentive, severance, termination or other
compensation payments or benefits after the Termination Date; provided that it
is agreed that nothing in this Agreement shall constitute a waiver of the
Executive’s rights with respect to indemnification under any bylaw, charter,
policy or agreements with the Company relating to acts as an officer or director
of the Company or a waiver of accrued but unpaid employee benefits under MRV’s
tax-qualified retirement and health and welfare plans.

 

4.         Severance Agreement.  The Company and the Executive acknowledge that
the Severance Agreement between the Executive and the Company dated as of
May 25, 2010 shall no longer be in force or effect as of the Termination Date
and as of such date, this Agreement supersedes the Severance Agreement and is of
no further force and effect, and neither the Company nor the Executive shall
have any further rights or obligations thereunder.

 

5.         Covenants.

 

a.         Confidentiality.  The Executive understands that, in the course of
employment with the Company, the Executive has been, and will be, given access
to confidential information and trade secrets concerning the Company and its
businesses and shall during her employment with the Company and thereafter
retain in confidence and not directly or indirectly reveal, report, publish,
disclose, or transfer such confidential information and trade secrets to any
person or entity, or utilize any confidential information and trade secrets for
any purpose, except in the good faith performance of the Executive’s duties on
behalf of the Company.  Notwithstanding the foregoing, “confidential
information” shall not apply to information that (i) was known to the public
prior to its disclosure to the Executive; (ii) becomes generally known to the
public subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).  The
Executive agrees to turn over all copies of confidential information and trade
secrets in her control to the Company upon request or upon termination of her
employment with the Company.

 

b.         Solicitation.  The Executive agrees that, during her employment with
the Company and for the period of one year beginning from the Termination Date,
Executive shall not, directly or indirectly or by action in concert with others,
hire current or former employees, agents, independent contractors, or other
service providers of the Company (which shall for this purpose only include
individuals employed by the Company at any point during the 12 months preceding
such hiring and not include individuals terminated by the Company), disrupt,
damage, impair or interfere with the Company’s relationships with its work
staff, or induce or influence (or seek to induce or influence) any person who is
engaged (as an employee, agent, independent contractor, or otherwise) by the
Company to alter or terminate her employment or engagement, except in the good
faith performance of the Executive’s duties on behalf of the Company; provided
that the Executive may serve as a reference for such individuals and actions
taken by any person or entity with which the Executive is associated if the
Executive is not, directly or indirectly, personally involved in such
solicitation and has not identified such individual for soliciting will not be
considered a violation for purposes of this Section 5.b.  This shall not be
construed to prohibit general solicitations of employment through the placing of
advertisements.

 

--------------------------------------------------------------------------------


 

4

 

 

c.         Non-Compete.  The Executive agrees that, during her employment with
the Company and for the period of one year beginning from the Termination Date,
she shall not accept employment or an engagement as a consultant with a
competitor whereupon such position is comparable to the position the Executive
held with the Company and where the Executive cannot reasonably satisfy the
Company that the new employer is prepared to and/or does take adequate steps to
preclude and to prevent inevitable disclosure of trade secrets, as prohibited
under the Company’s policies with respect to the use and disclosure of
confidential and proprietary information, as set forth in the most-recent
confidentiality and inventions agreement that the Executive has executed with
the Company and by this reference made a part hereof.  It is a specific
condition of this Agreement that, for a period of one year following the
Termination Date, the Executive is obligated to immediately notify the Company
as to the specifics of the new position that the Executive is planning to
commence as an employee or consultant for any company, which is a competitor of
the Company.

 

The Company may bring an action or proceeding to temporarily, preliminarily or
permanently enforce any part of this Section 5.  The Executive agrees that
(a) violating any part of this Section 5 would cause damage to the Company that
cannot be measured or repaired and that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of this Section 5 would be
inadequate, (b) the Company therefore is entitled to an injunction, restraining
order or other equitable relief restraining any actual or threatened violation
of this Section 5 in addition to any remedies at law, (c) no bond will need to
be posted for the Company to receive such an injunction, order or other relief,
and (d) no proof will be required that monetary damages for violations of this
Section 5 would be difficult to calculate and that remedies at law would be
inadequate.  In addition, in the event of a violation by the Executive of this
Section 5, any severance payments or benefits being paid to the Executive
pursuant to this Agreement or otherwise shall immediately cease and any
severance previously paid to the Executive shall be immediately repaid to the
Company.

 

If for any reason the compensation set forth in Section 2 is not paid when
payable, or is not payable due to the voluntary termination of the Executive
prior to the Termination Date, this Section 5 and Section 6 below shall not be
in force and effect.

 

--------------------------------------------------------------------------------


 

5

 

 

6.         Non-Disparagement.  The Executive and the Company agree,
respectively, while the Executive is employed by the Company and thereafter as
follows: the Executive will not, and the Company shall cause the members of the
Board of Directors and the Company’s executive officers not to, Disparage the
other (including in the case of the Company, its past and present officers,
director, employees, stockholders, products or services), and the Company shall
cause the members of the Board of Directors and the Company’s executive officers
not to, encourage or induce others to do so.  “Disparage” includes, without
limitation, making comments or statements to the press, the Executive’s (or her
subsequent employer’s) or the Company’s employees or to any individual or entity
with whom the Executive or the Company have a business relationship (including,
without limitation, any vendor, supplier, customer or distributor of the
Executive’s or her subsequent employer or of the Company) that could adversely
affect in any manner: (1) the conduct of the business of the Executive or the
Company (including, without limitation, any products or business plans or
prospects); or (2) the business reputation of the Executive or the Company (or
her subsequent employer’s or the Company’s products or services), or the
business or personal reputation of the Executive or the Company (or in the case
of the Company, its past or present officers, directors, employees or
stockholders).  Nothing herein shall prohibit either the Executive or the
Company or any of its Board members, executive officers or other employees (i)
from responding truthfully to any governmental investigation, legal process or
inquiry related thereto, (ii) from making traditional competitive statements in
the case of promoting a competitive business, so long as any statements
described in this clause (ii) do not intentionally Disparage the Executive or
the Company (or in the case of the Company, any of its past and present
officers, directors, employees, stockholders, products or services) and are not
based on Confidential Information obtained during the course of the Executive’s
employment with the Company, (iii) from making statements in the course of the
good faith performance of your assigned duties and responsibilities and for the
benefit of the Company or in order to in good faith enforce your rights under
this Agreement and (iv) from rebutting untrue or misleading statements in good
faith.  This paragraph is made and entered into solely for the benefit of the
Executive and the Company and its successors and permitted assigns, and no other
person or entity shall have any cause of action hereunder.

 

7.         Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt. Notice shall be
delivered:

 

 

If to the Company, to:

 

 

 

MRV Communications, Inc.

 

20415 Nordhoff Street

 

Chatsworth, California 91311

 

Attention: General Counsel

 

 

 

If to the Executive, to:

 

 

 

At the address shown on the Company’s records

 

--------------------------------------------------------------------------------


 

6

 

 

8.         Governing Law.  This Agreement will be governed, construed and
interpreted under the laws of the State of California.

 

9.         Withholding.  The Company may withhold from any and all amounts
payable to the Executive under this Agreement or otherwise such federal, state
and local taxes as may be required to be withheld pursuant to applicable laws or
regulations.

 

10.       Section 409A.  It is the parties’ intention that the payments and
benefits to which the Executive could become entitled in connection with this
Agreement be exempt from or comply with Section 409A of the Internal Revenue
Code of 1986 and the regulations and other guidance promulgated thereunder
(“Section 409A”) and, accordingly, this Agreement will be interpreted to be
consistent with such intent.  To the extent any taxable reimbursement or in-kind
benefits under this Agreement is subject to Section 409A, the amount thereof
eligible in one taxable year shall not affect the amount eligible for any other
taxable year, in no event shall any expenses be reimbursed after the last day of
the taxable year following the taxable year in which the Executive incurred such
expenses and in no event shall any right to reimbursement or receipt of in-kind
benefits be subject to liquidation or exchange for another benefit.  Each
payment under this Agreement will be treated as a separate payment for purposes
of Section 409A.  To the extent that any benefit or payment would be subject to
the additional tax of Section 409A if paid or provided during the six months
beginning on the date of the Executive’s termination of employment it will be
accumulated and paid or provided on the first business day of the seventh month
following that date (or earlier, if permitted by Section 409A).  A termination
of employment shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination also constitutes a
“separation from service” within the meaning of Section 409A.

 

11.       Entire Agreement/Counterparts.  This constitutes the entire agreement
between the parties.  It may not be modified or changed except by written
instrument executed by all parties.  This Agreement may be executed in
counterparts, each of which shall constitute an original and which together
shall constitute a single instrument.

 

If this letter correctly sets forth your understanding of our agreement with
respect to the foregoing matters, please so indicate by signing below on the
line provided for your signature.

 

 

Very truly yours,

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Kenneth Traub

 

 

   Name:

Kenneth Traub

 

   Title:

Chairman of the Board of Directors

Reviewed, approved and agreed:

 

 

 

 

 

 

 

 

/s/ Blima Tuller

 

 

 

Blima Tuller

 

 

 

--------------------------------------------------------------------------------